Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Reference #2 on the IDS filed 3/15/22 does not appear to relevant to this application. US pub 2014/0285709, Guo et al. is directed to an application for “Systems, Methods, And Devices For Flash Exposure Control Using Preflash Statistics”. 
As a result of the lack of relevancy the examiner has not considered the reference. 
If the applicant intended to cite another reference a new IDS should be filed. 

Claim Objections
Claims 1, 3, and 18 are objected to because of the following informalities:  
Claim 1, line 1, it appears the word “evaluation” should be “evacuation”
Claim 1, line 12, it appears “configured to” should be “can”
Claim 3, line 2, it appears “are” should be “is”
Claim 18, line 2, it appears the word “evaluation” should be “evacuation”
Claim 18, line 13, it appears “configured to” should be “can”
Claim 18, line 14, it appears there should be a comma (,) between the words “portions” and “each” (i.e. portions, each)
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 16 both appear to mix embodiments. 
Independent claim 1 has been amended to be specific to the embodiment of Figure 9, by the inclusion to the claim limitations directed to each longitudinal and each transverse element having an inflation valve. 

    PNG
    media_image1.png
    536
    800
    media_image1.png
    Greyscale

	However, dependent claim 10 is specific to the embodiment of Figure 11, by inclusion of the passive inflation valve between each module, configured to open at a predetermined threshold. 

    PNG
    media_image2.png
    492
    740
    media_image2.png
    Greyscale


Additionally, claim 16 is specific to the embodiment of figure 13 as the longitudinal and transverse elements are claimed as in communication with each other. 

    PNG
    media_image3.png
    590
    791
    media_image3.png
    Greyscale

As these noted features in each of the dependent claims result in different inflation methods, they cannot be combined, and therefore create an indefinite and unclear claim. 


Examiner contacted the applicant’s representative on March 25th, 2022 to discuss an examiner’s amendment to correct the matters outlined in the above Claim Objections. On March 28th, 2022 the examiner again called the applicant’s representative to note that claims 10 and 16 would need to be cancelled in order to move forward with allowance, as they mix embodiments. On March 29th, 2022 the applicant’s representative called the examiner stating that he did not believe the noted claims needed to be cancelled due to the inclusion of the last paragraph of the specification that notes modifications can be made. 
However, as noted above, the differences between Figure 9, 10 and 13 effect how and when the different elements inflate. 
Claim 10 claims “sequential inflation” which is a result of the air passing from one module to the next via the inclusion of the passive inflation valves. The passive valves are not included in the embodiment of figure 9 which is configured for each module to inflate on its own, separate from what is happening in other modules as a result of the individual valves on every element. Similarly, claim 16 (figure 13), the elements are in communication with one another and do not include valves for each element as they all fill from one valve.


Claims 1, 3-7, 12, 13, 15 and 18-26 are allowed. 
Claims 10 and 16 are rejected under 35 USC 112(b), for mixing embodiments, as explained above. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner notes that the AFCP 2.0 program has been extended through September 30, 2022. Should the applicant reply after that date please check https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20  to see if the program has been extend beyond that date. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634